2/26/2021                                                        Case.net: 2116-CV01484 - Docket Entries    EXHIBIT
                                                                                                                 B
                                                                                         Search for Cases by: Select Search Method...

  Judicial Links   |   eFiling   |   Help   |   Contact Us   |   Print                          GrantedPublicAccess      Logoff BEN_MCMILLEN

                       2116-CV01484 - CRAIG BRADSHAW V CST INDUSTRIES, INC. (E-CASE)

    FV File Viewer


 Click here to eFile on Case                 Sort Date Entries:                                       Display Options:
                                                                Descending                                               All Entries
 Click here to Respond to Selected Documents
                                                                                          Ascending


  01/25/2021            Summons Issued-Circuit
                        Document ID: 21-SMCC-596, for CST INDUSTRIES, INC..
                        Order - Special Process Server
                        Case Mgmt Conf Scheduled
                           Scheduled For: 05/13/2021; 9:00 AM ; PATRICK WILLIAM CAMPBELL; Jackson - Kansas City

  01/19/2021            Request for Jury Trial Filed
                           Filed By: LEWIS MICHAEL GALLOWAY
                        Judge Assigned
                        Filing Info Sheet eFiling
                           Filed By: LEWIS MICHAEL GALLOWAY
                        Cert Serv of Interrog Filed
                        Certificate of Service of Plaintiffs First Interrogatories and First Requests for Production to Defendant.
                          Filed By: LEWIS MICHAEL GALLOWAY
                          On Behalf Of: CRAIG BRADSHAW
                        Motion Special Process Server
                        Motion for Appointment of Special Process Server.
                          Filed By: LEWIS MICHAEL GALLOWAY
                        Pet Filed in Circuit Ct
                        Petition; Exhibit A - Charge of Discrimination; Exhibit B - Notice of Right to Sue.
 Case.net Version 5.14.12                                        Return to Top of Page                                    Released 11/10/2020




                       Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 1 of 65
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                   1/1
                                                                                                     Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
                                                                              2116-CV01484

            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             AT KANSAS CITY

CRAIG BRADSHAW,                                      )
                                                     )
                   Plaintiff,                        )
                                                     )
v.                                                   )
                                                     )
CST INDUSTRIES, INC.,                                )      Case No.
                                                     )      Division
Attorney to Serve:                                   )
903 E 104th St                                       )
Kansas City, MO 64131                                )
                                                     )
                   Defendant.                        )

                                           PETITION

       COMES NOW Plaintiff Craig Bradshaw (“Bradshaw” or “Plaintiff”) and states and alleges

as follows for his Petition against Defendant CST Industries, Inc. (“CST” or the “Company” or

“Defendant”).

                                   NATURE OF THE CASE

       1.       This action is brought to remedy discrimination on the basis of age and disability

in the terms, conditions, and privileges of employment, all in violation of the Missouri Human

Rights Act, Mo. Rev. Stat. § 213.010, et seq., (“MHRA”).

       2.       The claims hereinafter alleged seek declaratory and injunctive relief and

compensatory and punitive damages for Defendant’s intentional discrimination under the MHRA.

                                JURISDICTION AND VENUE

       3.       Defendant’s unlawful employment practices complained of herein occurred in

Jackson County, Missouri, and accordingly, jurisdiction and venue are proper in this Court.

       4.       On October June 22, 2020, Plaintiff filed a Charge of Discrimination detailing the

allegations included herein with the Equal Employment Opportunity Commission (“EEOC”),




        Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 2 of 65
                                                                                                       Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
which was thereafter dually filed with the Missouri Commission on Human Rights (“MCHR”). A

copy of Plaintiff’s Charge of Discrimination is attached hereto as Exhibit A.

       5.      Plaintiff received his Notice of Right to Sue from the MCHR on or about December

21, 2020.    Accordingly, Plaintiff has fully complied with all jurisdictional prerequisites to

jurisdiction of this Court under the MHRA. A copy of Plaintiff’s Notice of Right to Sue is attached

hereto as Exhibit B.

                                             PARTIES

       6.      Plaintiff is and at all times relevant to the allegations in this Petition has been a

resident and citizen of the State of Missouri.

       7.      Defendant CST is and all times relevant to the allegations in this Petition has been

a corporation formed under laws of the State of Missouri with its principal place of business in

Jackson County, Missouri. Defendant is and at all times relevant to this action has been an

employer within the meaning of the MHRA.

       8.      All of the acts, conduct, and omissions of Defendant were performed by its agents,

representatives, and employees acting while in the course and scope of their agency or

employment.

                                                 FACTS

       9.      Plaintiff was employed by CST as a Project Manager from February 2014 until the

termination of his employment on May 8, 2020. In this role Plaintiff reported directly to Manager

of Order Control Eric Nead, then to Project Manager Steve McRoberts, and then again to Eric

Nead. Plaintiff’s responsibilities as Project Manager included oversight of approximately 100

monthly storage tank orders and monitoring of tank design, production, and delivery operations.

Plaintiff was previously employed by CST as a Project Manager from January 2007 until

December 2011. From January 2012 until February 2014, Plaintiff worked internationally as a

                                                   2
        Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 3 of 65
                                                                                                                             Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
Technical Tank Supervisor in an independent contractor role for CST to provide project

management for three high value tank construction and installation projects in Saudi Arabia and

the Republic of Madagascar.

         10.      Plaintiff is 51 years of age.

         11.      Plaintiff’s record of performance with CST was exemplary. He routinely received

praise from those to whom he reported and his record of success with the Company is widely

documented. Plaintiff received regular positive performance evaluations and ratings with merit-

based increases in his annual rate of pay throughout both periods of his employment with the

Company.

         12.      Plaintiff suffers from pulmonary hypertension and related heart conditions that

require treatment by his physicians and can result in substantial limitations of major life activities.1

Plaintiff has been advised that there is no cure for pulmonary hypertension, and that the condition

can lead to heart attack or stroke, aneurysm, heart failure, decreased cognitive function, and

metabolic syndrome. Since his diagnosis Plaintiff has been treated by Dr. Herbert Dempsey with

Encompass Medical Group in Lee’s Summit, Missouri.

         13.      On March 11, 2020, the United States Department of Health and Human Services

(“HHS”), Centers for Disease Control and Prevention (“CDC”), and the World Health




1 The ADA defines the term “disability” as “(A) a physical or mental impairment that substantially limits one or
more major life activities; (B) a record of such an impairment; or (C) being regarded as having such an impairment.”
42 U.S.C.A. § 12102(1). The 2008 Americans with Disabilities Amendment Act (“ADAAA”) expanded the
definition of “disability" to include circulatory functions, rendering hypertension a presumptive disability for the
purposes of the ADA and ADAAA under some circumstances. The EEOC regulations implementing the ADAAA
also provide that conditions that are episodic can be disabilities if they are substantially limiting when active.

The interpretive guidance accompanying the EEOC regulations specifically identifies hypertension as a condition that
is potentially episodic, noting that “[t]he fact that the periods during which an episodic impairment is active and
substantially limits a major life activity may be brief or occur infrequently is no longer relevant in determining whether
the impairment substantially limits a major life activity.” 29 C.F.R. § Pt. 1630, App. at § 1630.2(j)(1)(vii).


                                                             3
          Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 4 of 65
                                                                                                               Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
Organization (“WHO”) announced that severe acute respiratory syndrome coronavirus 2

(“COVID19”) had been declared a pandemic.2

        14.     On March 17, Vice President of Human Resources Jonathan Starmach with the

CST Pandemic Planning Task Force issued a notice to all CST employees that provided in relevant

part:

                Team Members,

                As we continue to closely track developments regarding COVID-19, our
                future decisions will continue to be made with you as our top priority. As
                such we have expanded precautionary measures by implementing the
                following:

                …

                Advising Team Members that are high risk for serious complications from
                COVID-19 to stay home (i.e. this includes older adults over age 60 and
                individuals with chronic health conditions like heart disease, diabetes,
                lung disease, hypertension, cancer or kidney disease). If this is you please
                reach out to your immediate supervisor and local HR to discuss next steps.
                This will remain in effect until March 31st at which time we will reassess
                the situation

                …

                Today the President mentioned in his daily briefing that he saw no reason
                for a Total US lockdown at this time. So our goal remains to keep
                business running safely and seamlessly for our customers and we courage
                you to come to work if you are healthy. With that said, we need to plan
                for other possibilities so we are determining business continuity plans and
                testing IT equipment to ensure we have the infrastructure needed to
                support multiple employees who may be able to work from home.

                As always, we will continue to monitor the situation closely and take
                every measure to ensure your safety and the operations of CST.




        2 The EEOC issued updated guidance entitled Pandemic Preparedness in the Workplace and the Americans
with Disabilities Act in response to COVID-19 on March 19, 2020, explicitly confirming that the ADA requires
reasonable accommodations for individuals with disabilities during a pandemic. EEOC-NVTA-2009-3. 42 U.S.C.
§12112(b)(5). See also § 12111(3); 29 C.F.R. § 1630.2(r).


                                                      4
        Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 5 of 65
                                                                                                                         Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
         15.      Plaintiff spoke with Project Manager Steve McRoberts on March 18 and explained

that he was a high risk for serious complications from COVID-19 due to his diagnosis and

treatment for pulmonary hypertension, and together they called Human Resources Supervisor Judy

Smith to communicate Plaintiff’s request to work from home as long as may be necessary. Plaintiff

contacted his physician the same day to obtain a written confirmation of his diagnosis and

treatment for pulmonary hypertension.

         16.      On March 19, Human Resources Supervisor Judy Smith sent Plaintiff an email that

read in relevant part:3

                  Craig,

                  Thank you for your request to work from home for CST Team Members
                  that are at high risk for serious complications from COVID-19. (i.e. this
                  includes older adults over age 60 and individuals with chronic health
                  conditions like heart disease, diabetes, lung disease, hypertension, cancer,
                  or kidney disease).

                  Please provide doctors not confirming you would fall under the high risk.

                  Thank you for going through the process listed below for approval.

                  We are discussing with employees on a case by case basis in the next step
                  of the process of getting approval.

                  First step is employee request to Manager and HR.

                  Next step is discuss with HR the individuals request.

                  Doctors Documentation (this depends on what the case is) example: age is
                  not going to need outside document.

                  Please let me know if you have any questions.

         3 The ADA prohibits employee disability-related inquiries or medical examinations unless they are job-
related and consistent with business necessity. Generally, a disability-related inquiry or medical examination of an
employee is job-related and consistent with business necessity when an employer has a reasonable belief, based on
objective evidence, that an employee’s ability to perform essential job functions will be impaired by a medical
condition or an employee will pose a “direct threat” due to a medical condition. This reasonable belief “must be based
on objective evidence obtained, or reasonably available to the employer, prior to making a disability-related inquiry
or requiring a medical examination.” 42 U.S.C. § 12112(d).


                                                           5
         Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 6 of 65
                                                                                                          Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
        17.    The same day, Plaintiff sent an email to Human Resources Supervisor Judy Smith

that read “[p]lease see attached letter from Dr. Dempsey in regards to high risk listed below, for

the approval of work from home via conversations with Steve McRoberts and Judy Smith.”

Plaintiff attached to his email a letter from his physician dated March 18, 2020, that read in relevant

part:

               To Whom it may concern

               Craig is currently under my general medical care. I treat him for
               hypertension. He takes lisinopril 5 mg daily for the treatment of
               hypertension. If I may be of further assistance please call.

               Sincerely,

               Herbert E Dempsey DO

A copy of the letter provided to Judy Smith is attached to Plaintiff’s Charge of Discrimination as

Exhibit 1.

        18.    Plaintiff worked from home in his role as Project Manager from March 17 until the

termination of his employment on May 8. On May 8, Plaintiff spoke by phone with Manager of

Order Control Eric Nead and Human Resources Supervisor Judy Smith and learned that his

employment would be terminated immediately. Plaintiff received an email from Judy Smith that

attached a letter which read in relevant part:

               Dear Craig,

               Due to the impact of COVID-19 on our customers, CST is implementing
               measures to right-size the workforce to match changes in demand. As a
               result, we find we must make some difficult personnel decisions. It is
               with deepest regret that we inform you that your position is one that will
               be eliminated effective today, May 8, 2020. Please accept our
               appreciation for your contributions during your employment with CST.

               Any information regarding your benefits can be found in the supplemental
               document provided to you today. If you have questions or concerns,


                                                    6
        Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 7 of 65
                                                                                                       Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
               please give me a call at your earliest convenience. My direct number is
               620-423-7180.

       19.     Judy Smith’s email also attached a proposed Confidential Separation Agreement

and Full General Release (“Separation Agreement”) the same day. The Separation Agreement

included a disclosure with a table of employees in the decisional unit pursuant to the Older Workers

Benefit Protection Act (“OWBPA”). The OWBPA disclosure provided in relevant part:

               The group of individuals covered by the program includes all company
               employees in the identified job categories whose employment is being
               terminated in the reduction in force during the following period: May 8,
               2020.

               The following factors were considered in selecting individuals for
               participation in the Program: (1) employee productivity; (2) employee
               knowledge; and (3) employee skill-set.

       20.     The average age of the employees in the decisional unit not selected for termination

as part of CST’s reduction in force is 43.3 years of age. The average age of the employees in the

decisional unit selected for termination is 51.4 years of age. The average age of the Project

Managers not selected for termination as part of CST’s reduction in force is 49.3 years of age.

       21.     The actions and inactions of Defendant and its agents constitute unlawful

discrimination against Plaintiff.

       22.     Defendant failed to make good faith efforts to establish and enforce policies to

prevent unlawful discrimination against its employees.

       23.     Defendant failed to properly train or otherwise inform their supervisors and

employees concerning their duties and obligations under civil rights laws.

       24.     As a direct and proximate result of the wrongful, unlawful, and discriminatory

policies, practices, and conduct described above and in the following paragraphs, Plaintiff has

suffered irreparable injury, including past and future pecuniary losses, emotional pain, suffering,



                                                  7
        Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 8 of 65
                                                                                                         Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
humiliation, inconvenience, mental anguish, loss of enjoyment of life, and reputational harm, and

will continue to suffer the same unless and until this Court grants the requested relief and interest

on Plaintiff’s past and future pecuniary losses.

          25.   Defendant’s conduct was wanton, malicious, willful, and/or outrageous, and was

done with reckless disregard of its consequences, thereby entitling Plaintiff to an award of punitive

damages in an amount that will serve to punish Defendant and will serve to deter Defendant and

others from like conduct in the future.

      COUNT I – VIOLATION OF THE MHRA – DISABILITY DISCRIMINATION

          26.   Plaintiff hereby incorporates each preceding paragraph as though fully set forth

herein.

          27.   Defendant discriminated against Plaintiff on the basis of his disability by

terminating his employment.

          28.   Due to his diagnosis with pulmonary hypertension, Plaintiff is both disabled and

perceived as disabled. Plaintiff also has a record of impairments that substantially limit one or

more major life activities. Plaintiff was qualified with reasonable accommodations to perform the

essential functions of the position Project Manager.

          29.   Defendant and its agents knew Plaintiff that Plaintiff suffered from a disability, was

perceived as disabled, or had a record of impairments that may substantially limit one or more of

his major life activities.

          30.   Defendant discriminated against Plaintiff on the basis of his disability, his

perceived disability, or his record of impairments that may substantially limit one or more of his

major life activities in violation of the MHRA by terminating his employment.

          31.   The purported reasons cited by Defendant for Defendant’s decision to terminate

Plaintiff’s employment constitute pretext for unlawful discrimination against Plaintiff.

                                                   8
          Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 9 of 65
                                                                                                           Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
          32.    The actions of Defendant and its agents were done intentionally, maliciously, and

with willful indifference to the rights of Plaintiff, thereby entitling Plaintiff to punitive damages in

an amount to be determined by a jury.

          33.    As a direct and proximate result of the conduct specified above, Plaintiff also

sustained the damages alleged in the preceding paragraphs.

          WHEREFORE, for this Count, Plaintiff respectfully prays this Court for judgment against

Defendant in an amount that is fair and reasonable, for his costs in maintaining this action, for his

reasonable attorneys’ fees, for punitive damages, for an equitable award of front pay, for all

damages available under the MHRA, and for any other relief which the Court may deem just and

proper.

            COUNT II – VIOLATION OF THE MHRA – AGE DISCRIMINATION

          34.    Plaintiff hereby incorporates each preceding paragraph as though fully set forth

herein.

          35.    Defendant discriminated against Plaintiff on the basis of his age by terminating his

employment.

          36.    The purported reasons cited by Defendant for Defendant’s decision to terminate

Plaintiff’s employment constitute pretext for unlawful discrimination against Plaintiff.

          37.    The actions of Defendant and its agents were done intentionally, maliciously, and

with willful indifference to the rights of Plaintiff, thereby entitling Plaintiff to punitive damages in

an amount to be determined by a jury.

          38.    As a direct and proximate result of the conduct specified above, Plaintiff also

sustained the damages alleged in the preceding paragraphs.

          WHEREFORE, for this Count, Plaintiff respectfully prays this Court for judgment against

Defendant in an amount that is fair and reasonable, for his costs in maintaining this action, for his

                                                    9
          Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 10 of 65
                                                                                                     Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
reasonable attorneys’ fees, for punitive damages, for an equitable award of front pay, for all

damages available under the MHRA, and for any other relief which the Court may deem just and

proper.

                                  DEMAND FOR JURY TRIAL

          Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

which he has a right to trial by jury.

                                         Respectfully submitted,




                                         /s/ Lewis M. Galloway
                                         Lewis Galloway     Missouri Bar No. 52417
                                         1600 Genessee St Ste 918
                                         Kansas City, MO 64102
                                         Phone: (816) 442-7002
                                         Fax: (816) 326-0820
                                         lewis@lglawllc.com

                                         ATTORNEY FOR PLAINTIFF




                                                   10
          Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 11 of 65
                                                                           Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
                                                       2116-CV01484
                                        Received EEOC KCAO June 22, 2020




                                               563-2020-02269




Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 12 of 65
                                                                                                                Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
                  Exhibit A to Craig Bradshaw Charge of Discrimination

1.      I charge CST Industries, Inc. (hereinafter “CST”) with discrimination on the basis
        of my disability, my perceived disability, my record of disability, and/or my age in
        violation of the the Missouri Human Rights Act (“MHRA”), the Americans with
        Disabilities Act (“ADA”) and/or the Age Discrimination in Employment Act, each
        as amended.

2.      I was employed by CST as a Project Manager from February 2014 until the
        termination of my employment on May 8, 2020. In this role I reported directly to
        Eric Nead, then Steve McRoberts, and then again to Eric Nead. My
        responsibilities as Project Manager included oversight of approximately 100
        monthly still storage tank orders and monitoring of tank design, production, and
        delivery operations. I was previously employed by CST as a Project Manager
        from January 2007 until December 2011. From January 2012 until February
        2014 I worked internationally as a Technical Tank Supervisor in an independent
        contractor role for CST to provide project management for three high value tank
        construction and installation projects in Saudi Arabia and the Republic of
        Madagascar.

3.      My record of performance with CST is exemplary. I routinely received praise
        from those to whom I reported and my record of success with the Company is
        widely documented. I received regular positive performance evaluations and
        ratings with merit-based increases in my annual rate of pay throughout both
        periods of my employment with the Company.

4.       I am 51 years of age.

5.      I suffer from pulmonary hypertension and related heart conditions that require
        treatment by my physicians and can result in substantial limitations of major life
        activities.1 I have been advised that there is no cure for pulmonary
        hypertension, and that the condition can lead to heart attack or stroke, aneurysm,
        heart failure, decreased cognitive function, and metabolic syndrome. Since my


1 The ADA defines the term “disability” as “(A) a physical or mental impairment that substantially limits one
or more major life activities; (B) a record of such an impairment; or (C) being regarded as having such an
impairment.” 42 U.S.C.A. § 12102(1). The 2008 Americans with Disabilities Amendment Act (“ADAAA”)
expanded the definition of “disability" to include circulatory functions, rendering hypertension a
presumptive disability for the purposes of the ADA and ADAAA under some circumstances. The EEOC
regulations implementing the ADAAA also provide that conditions that are episodic can be disabilities if
they are substantially limiting when active.

The interpretive guidance accompanying the EEOC regulations specifically identifies hypertension as a
condition that is potentially episodic, noting that “[t][he fact that the periods during which an episodic
impairment is active and substantially limits a major life activity may be brief or occur infrequently is no
longer relevant in determining whether the impairment substantially limits a major life activity.” 29 C.F.R.
§ Pt. 1630, App. at § 1630.2(j)(1)(vii).


                                                      1
        Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 13 of 65
                                                                                                            Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
        diagnosis I have been treated by Dr. Herbert Dempsey with Encompass Medical
        Group in Lee’s Summit, Missouri.

6.      On March 11, 2020, the United States Department of Health and Human
        Services (“HHS”), Centers for Disease Control and Prevention (“CDC”), and the
        World Health Organization (“WHO”) announced that severe acute respiratory
        syndrome coronavirus 2 (“COVID19”) had been declared a pandemic.2

7.      On March 17, the Jonathan Starmach with the CST Pandemic Planning Task
        Force issued a notice to all CST employees that provided in relevant part:

                Team Members,

                As we continue to closely track developments regarding
                COVID-19, our future decisions will continue to be made with
                you as our top priority. As such we hav expanded
                precautionary measures by implementing the following:

                …

                • Advising Team Members that are high risk for serious
                  complications from COVID-19 to stay home (i.e. this
                  includes older adults over age 60 and individuals with
                  chronic health conditions like heart disease, diabetes, lung
                  disease, hypertension, cancer or kidney disease). If this is
                  you please reach out to your immediate supervisor and
                  local HR to discuss next steps. This will remain in effect
                  until March 31st at which time we will reassess the
                  situation

                …

                Today the President mentioned in his daily briefing that he
                saw no reason for a Toal US lockdown at this time. So our
                goal remains to keep business running safely and
                seamlessly for our customers and we courage you to come
                to work if you are healthy. With that said, we need to plan for
                other possibilities so we are determining business continuity
                plans and testing IT equipment to ensure we have the
                infrastructure needed to support multiple employees who
                may be able to work from home.


2The EEOC issued updated guidance entitled Pandemic Preparedness in the Workplace and the
Americans with Disabilities Act in response to COVID-19 on March 19, 2020, explicitly confirming that the
ADA requires reasonable accommodations for individuals with disabilities during a pandemic. EEOC-
NVTA-2009-3. 42 U.S.C. §12112(b)(5). See also § 12111(3); 29 C.F.R. § 1630.2(r).


                                                    2
        Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 14 of 65
                                                                                                               Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
                As always, we will continue to monitor the situation closely
                and take every measure to ensure your safety and the
                operations of CST.

8.      I spoke with Steve McRoberts on March 18 and explained that I was a high risk
        for serious complications from COVID-19 due to my diagnosis and treatment for
        pulmonary hypertension, and together we called Judy Smith to communicate my
        request to work from home as long as may be necessary. I contacted my
        physician the same day to obtain a written confirmation of my diagnosis and
        treatment for pulmonary hypertension.

9.      On March 19, Human Resources Supervisor Judy Smith sent me an email that
        read in relevant part:3

                Craig,

                Thank you for your request to work from home for CST Team
                Members that are at high risk for serious complications from
                COVID-19. (i.e. this includes older adults over age 60 and
                individuals with chronic health conditions like heart disease,
                diabetes, lung disease, hypertension, cancer, or kidney
                disease).

                Please provide doctors not confirming you would fall under
                the high risk.

                Thank you for going through the process listed below for
                approval.

                We are discussing with employees on a case by case basis
                in the next step of the process of getting approval.

                First step is employee request to Manager and HR.

                Next step is discuss with HR the individuals request.



3 The ADA prohibits employee disability-related inquiries or medical examinations unless they are job-
related and consistent with business necessity. Generally, a disability-related inquiry or medical
examination of an employee is job-related and consistent with business necessity when an employer has
a reasonable belief, based on objective evidence, that an employee’s ability to perform essential job
functions will be impaired by a medical condition or an employee will pose a “direct threat” due to a
medical condition. This reasonable belief “must be based on objective evidence obtained, or reasonably
available to the employer, prior to making a disability-related inquiry or requiring a medical examination.”
42 U.S.C. § 12112(d).


                                                     3
        Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 15 of 65
                                                                                          Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
            Doctors Documentation (this depends on what the case is)
            example: age is not going to need outside document.

            Please let me know if you have any questions.

10.   The same day, I sent an email to Judy Smith that read “[p]lease see attached
      letter from Dr. Dempsey in regards to high risk listed below, for the approval of
      work from home via conversations with Steve McRoberts and Judy Smith.” I
      attached to my email a letter from my physician dated March 18, 2020, that read
      in relevant part:

            To Whom it may concern

            Craig is currently under my general medical care. I treat him
            for hypertension. He takes lisinopril 5 mg daily for the
            treatment of hypertension. If I may be of further assistance
            please call.

            Sincerely,

            Herbert E Dempsey DO

      A copy of the letter provided to Judy Smith is attached hereto as Exhibit 1.

11.   I worked from home in my role as Project Manager from March 17 until the
      termination of my employment on May 8. On May 8, I spoke by phone with Eric
      Nead and Judy Smith and learned that my employment would be terminated
      immediately. I received an email from Judy Smith that attached a letter which
      read in relevant part:

            Dear Craig,

            Due to the impact of COVID-19 on our customers, CST is
            implementing measures to right-size the workforce to match
            changes in demand. As a result, we find we must make
            some difficult personnel decisions. It is with deepest regret
            that we inform you that your position is one that will be
            eliminated effective today, May 8, 2020. Please accept our
            appreciation for your contributions during your employment
            with CST.

            Any information regarding your benefits can be found in the
            supplemental document provided to you today. If you have
            questions or concerns, please give me a call at your earliest
            convenience. My direct number is 620-423-7180.



                                           4
      Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 16 of 65
                                                                                            Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
12.   Judy Smith’s email also attached a proposed Confidential Separation Agreement
      and Full General Release (“Separation Agreement”) the same day. The
      Separation Agreement included a disclosure with a table of employees in the
      decisional unit pursuant t to the Older Workers Benefit Protection Act (“OWBPA”).
      The OWBPA disclosure provided in relevant part:

            The group of individuals covered by the program includes all
            company employees in the identified job categories whose
            employment is being terminated in the reduction in force
            during the following period: May 8, 2020.

            The following factors were considered in selecting
            individuals for participation in the Program: (1) employee
            productivity; (2) employee knowledge; and (3) employee
            skill-set.

      The average age of the employees in the decisional unit not selected for
      termination as part of CST’s reduction in force is 43.3 years of age. The average
      age of the employees in the decisional unit selected for termination is 51.4 years
      of age. The average age of the Project Managers not selected for termination as
      part of CST’s reduction in force is 49.3 years of age.

      I do not know whether the Project Managers or other employees not selected for
      termination are disabled, perceived as disabled, or have a record of impairments
      that substantially limit one or more major life activities. Neither do I know
      whether the Project Managers or other employees not selected for termination
      engaged in protected activities by requesting reasonable accommodation of their
      disabilities, if any.

13.   Due to my diagnosis with pulmonary hypertension, I am both disabled and
      perceived as disabled. I also have a record of impairments that substantially limit
      one or more major life activities. I was qualified with reasonable
      accommodations to perform the essential functions of the position Project
      manager.

14.   The actions of CST and its agents constitute discrimination and harassment
      against me on the basis of my disability, my perceived disability, and/or my age.

15.   The rationale provided by CST and its agents for the termination of my
      employment constitutes pretext for discrimination against me on the basis of my
      disability, my perceived disability, and/or my age.

16.   The rationale provided by CST and its agents for the termination of my
      employment constitutes pretext for retaliation against me after I engaged in
      protected activities by requesting reasonable accommodations for my disability.



                                           5
      Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 17 of 65
                                                                                           Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
17.   CST has failed to make good faith efforts to establish and enforce policies to
      prevent unlawful discrimination against its employees.

18.   CST has failed to properly train or otherwise inform its supervisors and
      employees concerning the Company’s duties and obligations under civil rights
      laws.

19.   I have suffered economic damages and emotional distress as a result of the
      discrimination and harassment for which CST is responsible.

20.   The conduct of CST and its agents has been outrageous due to their evil motive
      and/or reckless disregard for my federal civil rights, entitling me to an award of
      punitive damages in an amount sufficient to punish CST and its agents.

21.   I seek compensatory damages, punitive damages, equitable relief in the form of
      front pay, and my reasonable attorneys’ fees.




                                           6
      Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 18 of 65
Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM




                                                                             Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 19 of 65
     Exhibit 1
                                                                                                                                                                                                                 Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
                                    MISSOURI DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS
                                     MISSOURI COMMISSION ON HUMAN RIGHTS
                                                                                                                                       2116-CV01484

  MICHAEL L. PARSON                               ANNA S. HUI                                              MARTHA STAGGS                             ALISA WARREN, PH.D.




                                                                                                                                                                                                 FE-6/20-32002
      GOVERNOR                                DEPARTMENT DIRECTOR                                         COMMISSION CHAIR                           EXECUTIVE DIRECTOR




                                                                                                                                                                              Administrative Use/Records
Craig Bradshaw
2186 E. Sierra Dr.
Raymore, MO 64083




            Missouri
RE:       Bradshaw vs. CST Industries, Inc.
          FE-6/20-32002 563-2020-02269

The Missouri Commission on Human Rights (MCHR) is terminating its proceedings and issuing this
notice of your right to sue under the Missouri Human Rights Act because you have requested a notice




          Commission on
of your right to sue.

This letter indicates your right to bring a civil action within 90 days of this notice against the
respondent(s) named in the complaint. Such an action may be brought in any circuit court in any
county in which the unlawful discriminatory practice is alleged to have occurred but it must be brought
no later than two years after the alleged cause occurred or its reasonable discovery. Upon issuance




          Human Rights
of this notice, the MCHR is terminating all proceedings relating to the complaint. No person may file
or reinstate a complaint with the MCHR after the issuance of a notice of right to sue relating to the
same practice or act. You are hereby notified of your right to sue the Respondent(s) named in your
complaint in state circuit court. THIS MUST BE DONE WITHIN 90 DAYS OF THE DATE OF THIS
NOTICE OR YOUR RIGHT TO SUE IS LOST.

You are also notified that the Executive Director is hereby administratively closing this case and
terminating all MCHR proceedings relating to it. This notice of right to sue has no effect on the suit-
filing period for any federal claims. This notice of right to sue is being issued as required by Section
213.111.1, RSMo, because it has been over 180 days after the filing of this complaint and MCHR
has not completed its administrative processing.

Respectfully,




Alisa Warren Ph.D.                                                                                          December 21, 2020
Executive Director                                                                                          Date

CST Industries, Inc.                                                                                       Lewis Galloway
903 E. 104th St.                                                                                           LG Law, LLC
Kansas City, MO 64131                                                                                      1600 Genessee Street, Suite 918
                                                                                                           Kansas City, MO 64102
                                                                                                           Via email


                                                                                                                                                     
        JEFFERSON CITY OFFICE                        ST. LOUIS OFFICE                          KANSAS CITY OFFICE                              SIKESTON OFFICE
          421 E. DUNKLIN ST.                  111 N. 7TH STREET, SUITE 903                        P.O. BOX 1129                         106 ARTHUR STREET, SUITE D
            P.O. BOX 1129                       ST. LOUIS, MO 63101-2100                  JEFFERSON CITY, 65102-1129                      SIKESTON, MO 63801-5454
   JEFFERSON CITY, MO 65102-1129                  PHONE: 314-340-7590                          FAX: 816-889-3582                              FAX: 573-472-5321
         PHONE: 573-751-3325                        FAX: 314-340-7238
          FAX: 573-751-2905
    Missouri Commission on Human Rights is an equal opportunity employer/program. Auxiliary aides and services are available upon request to individuals with disabilities.
                                                     TDD/TTY: 1-800-735-2966 (TDD) Relay Missouri: 711
                                               www.labor.mo.gov/mohumanrights
                    Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 20 of 65     E-Mail: mchr@labor.mo.gov
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

CRAIG BRADSHAW

                        PLAINTIFF(S),                            CASE NO. 2116-CV01484
VS.                                                              DIVISION 10

CST INDUSTRIES, INC.

                        DEFENDANT(S),

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable PATRICK WILLIAM CAMPBELL on 13-MAY-2021 in DIVISION 10 at 09:00 AM.
 All Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.



2116-CV01484                    Page 1 of 2                DMSNCMCIV (2/2017)
      Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 21 of 65
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ PATRICK WILLIAM CAMPBELL
                                              PATRICK WILLIAM CAMPBELL, Circuit Judge


                                          Certificate of Service
         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
LEWIS MICHAEL GALLOWAY, LG LAW LLC, 1600 GENESSEE ST, STE 918, KANSAS
CITY, MO 64102

Defendant(s):
CST INDUSTRIES, INC.

Dated: 25-JAN-2021                                            MARY A. MARQUEZ
                                                              Court Administrator




2116-CV01484                    Page 2 of 2                DMSNCMCIV (2/2017)
      Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 22 of 65
                                                                                                    Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
                                                                             2116-CV01484

            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             AT KANSAS CITY

CRAIG BRADSHAW,                                     )
                                                    )
                  Plaintiff,                        )
                                                    )
v.                                                  )      Case No.
                                                    )      Division
CST INDUSTRIES, INC.,                               )
                                                    )
                  Defendant.                        )

           MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER

       COMES NOW Plaintiff Craig Bradshaw, by and through jos counsel of record, and,

pursuant to Missouri Supreme Court Rules 54.13 and 54.14, hereby moves for the approval and

appointment of HPS Process Service & Investigations, Inc. and their affiliates as private process

servers in the above-captioned matter.

 William Acree             PPS21-0488
 Michael Adamo             PPS21-0234
 Jan Adams                 PPS21-0092
 Roger Adams               PPS21-0093
 Kyle A. Adcock            PPS21-0489
 Alisha Allen              PPS21-0094
 Sandra Allen              PPS21-0095
 Cheryl Anderson           PPS21-0236
 Victor Aponte             PPS21-0096
 Teresa Bailly             PPS21-0097
 Raymond Bandy             PPS21-0098
 Joseph L. Baska           PPS21-0490
 Robert Bassler            PPS21-0242
 Keith Blanchard           PPS21-0248
 Carrington Bell           PPS21-0025
 George Bell               PPS21-0243
 Alexander R. Blea         PPS21-0249
 Dianna J. Blea            PPS21-0250
 Richard J. Blea           PPS21-0251
 Kathy Broom               PPS21-0256
 Douglas S. Brower         PPS21-0257
 Jeff Brown                PPS21-0030
 James Burke               PPS21-0105



       Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 23 of 65
                                                                        Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
Alese Burris           PPS21-0106
Randy Burrow           PPS21-0107
Gary Burt              PPS21-0031
Stephen C. Buskirk     PPS21-0259
Steve Butcher          PPS21-0260
Melvin Cahoon          PPS21-0492
Danny Callahan         PPS21-0109
Anna Canole            PPS21-0263
William Caputo         PPS21-0110
Charles Casey          PPS21-0111
George Castillo        PPS21-0112
Carolyn S. Champlin    PPS21-0264
Alicia Clements        PPS21-0494
John A. Clor           PPS21-0266
Kathleen Clor          PPS21-0267
Chad Compton           PPS21-0116
Kenneth Condrey        PPS21-0118
Sharon Condrey         PPS21-0119
Kathy Cook             PPS21-0121
Theodore Cordasco      PPS21-0269
George Covert          PPS21-0270
Michael Currie         PPS21-0273
Bryce E. Dearborn      PPS21-0274
Jennie Deaton          PPS21-0275
Robert DeLacy, Jr.     PPS21-0276
Robert DeLacy, III     PPS21-0277
Dominic Dellaporte     PPS21-0123
Ricardo Delpratt       PPS21-0124
Claudia A. Dohn        PPS21-0280
Dale Dorning           PPS21-0127
Cathrene Drake         PPS21-0128
Rebecca J. Dressler    PPS21-0282
Alexander C. Duaine    PPS21-0283
Daniel Eberle          PPS21-0129
Jessica L. Ellison     PPS21-0288
Abel Emiru             PPS21-0130
Donald C. Eskra, Jr.   PPS21-0289
Leticia Estrada        PPS21-0290
Robert D. Fairbanks    PPS21-0292
Brenna Faker           PPS21-0495
Michael Feehan         PPS21-0496
William F. Ferrell     PPS21-0034
Robert Finley          PPS21-0035
Mayra Flores           PPS21-0295
Robert Fluharty        PPS21-0298


                                  2
     Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 24 of 65
                                                                        Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
Ryan D. Fortune        PPS21-0299
James Frago            PPS21-0036
John Frago             PPS21-0037
Darin Freeman, Jr.     PPS21-0133
Kelsey Garrett         PPS21-0302
Charles Gay            PPS21-0135
Richard Gerber         PPS21-0303
Louis Gerrick          PPS21-0136
Kurie L. Ghersini      PPS21-0304
Terri Gilam            PPS21-0137
Paul Gizel             PPS21-0305
Adam Golden            PPS21-0306
Bradley Gordon         PPS21-0038
Tom Gorgone            PPS21-0139
Christina Gregory      PPS21-0141
Lynne Grimes           PPS21-0308
Paul Grimes            PPS21-0142
Charles Gunning        PPS21-0040
Leon Gustus            PPS21-0144
David W. Hahn          PPS21-0309
Eric W. Hahn           PPS21-0310
Stefanie A. Hahn       PPS21-0311
Darnell Hamilton       PPS21-0145
Kimberly Hamilton      PPS21-0313
Raymond A. Hamilton,   PPS21-0314
III
Sheila Hand            PPS21-0498
Timothy S. Hansen      PPS21-0316
Christy Hartline       PPS21-0146
James Harvey           PPS21-0147
Grace Hazell           PPS21-0321
Stephen Heitz          PPS21-0044
Teresa Y. Hendricks    PPS21-0323
Austen Hendrickson     PPS21-0324
Jonathan D. Hennings   PPS21-0149
Taylor Herren          PPS21-0150
Michael Hibler         PPS21-0151
James Hise             PPS21-0045
Gary F. Hodges         PPS21-0327
DeMarian Houston       PPS21-0330
Martin J. Hueckel      PPS21-0152
Anthony Iavarone       PPS21-0154
George Illidge         PPS21-0155
Bobby Inman            PPS21-0499
Frank James            PPS21-0156


                                  3
     Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 25 of 65
                                                                        Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
Matthew Jankowski        PPS21-0336
Betty A. Johnson         PPS21-0157
Mike Johnson             PPS21-0047
Randy Johnson            PPS21-0338
Tawanda Johnson          PPS21-0048
Rex D. Jones             PPS21-0339
Samuel L. Jones, Jr.     PPS21-0340
Kenneth J. Kearney       PPS21-0342
Leisa L. Ketron          PPS21-0009
Jeff Kimball             PPS21-0344
Brent Kirkhart           PPS21-0051
Janice Kirkhart          PPS21-0052
Tyler Kirkhart           PPS21-0053
Kenneth Klewicki         PPS21-0158
Wyman T. Kroft           PPS21-0159
Cody Kyser               PPS21-0161
Andrea M. Lambros        PPS21-0349
Joann Lane               PPS21-0163
Casey Lanford            PPS21-0350
James R. LaRiviere       PPS21-0164
Kristie S. Lewis         PPS21-0165
John Lichtenegger        PPS21-0354
Bryan Liebhart           PPS21-0166
Bert Lott                PPS21-0054
Ellen C. MacFarland      PPS21-0169
Robert Maliuuk           PPS21-0359
Winnonna Maliuuk         PPS21-0360
Deborah Martin           PPS21-0055
Michael Martin           PPS21-0056
Roger C. Martucci        PPS21-0365
Seon Mastain             PPS21-0172
Thomas Matthews          PPS21-0366
Kristin Mayo             PPS21-0501
Michael McCann           PPS21-0173
Michael McMahon          PPS21-0174
Michael Meador           PPS21-0058
Jerry Melber             PPS21-0176
Eric Mendenhall          PPS21-0369
Jenna Mendoza            PPS21-0177
Michael S. Miller        PPS21-0062
Matthew Millhollin       PPS21-0063
Christopher F. Miranda   PPS21-0372
Karina Miranda           PPS21-0373
Vivian Mitchell          PPS21-0180
Carla Monegain           PPS21-0377


                                  4
     Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 26 of 65
                                                                        Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
Carlos Moreno             PPS21-0181
Michael S. Morrison       PPS21-0378
Vadall Morrow             PPS21-0503
Zachary Mueller           PPS21-0379
Bruce Munro               PPS21-0504
Sharon K. Murphy          PPS21-0380
Kelly Murski              PPS21-0182
Paul Nardizzi             PPS21-0184
Wendy Neff                PPS21-0505
Jeremy Nicholas           PPS21-0065
Jeffrey Nichols           PPS21-0186
Michael Noble             PPS21-0066
Michael Nolan             PPS21-0188
Colter Norris             PPS21-0385
Dennis Norris             PPS21-0386
Kody Norris               PPS21-0387
Trinity Olson             PPS21-0189
Elizabeth Ostman          PPS21-0190
J.W. Padgett              PPS21-0389
Craig Palmer              PPS21-0390
Cynthia Paris             PPS21-0191
Phillip Penn              PPS21-0192
John Perez                PPS21-0392
George R. Perry           PPS21-0393
Nathaniel Petty           PPS21-0506
Anha Pham                 PPS21-0396
Thai Pham                 PPS21-0397
Vincent Piazza            PPS21-0194
Brian Pierce              PPS21-0195
Timothy Pinney            PPS21-0196
Joshua Pitts              PPS21-0197
Craig J. Podgurski, Jr.   PPS21-0399
Nancy A. Porter           PPS21-0401
Benjamin Purser           PPS21-0198
Richard J. Ramirez        PPS21-0199
Christopher Reed          PPS21-0200
Edward R. Reed            PPS21-0405
Betty Rice                PPS21-0201
Karen Rice                PPS21-0202
Terri Richards            PPS21-0203
Cheryl Richey             PPS21-0204
Debra Rios                PPS21-0409
David M. Roberts          PPS21-0016
Patricia J. Roberts       PPS21-0017
Adrienne M. Rodriguez     PPS21-0412


                                  5
     Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 27 of 65
                                                                        Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
Gabriel L. Rodriguez   PPS21-0413
Richard Ross           PPS21-0205
Edna Russell           PPS21-0078
Mark Russell, Jr.      PPS21-0206
Brenda Schiwitz        PPS21-0079
Nathaniel Scott        PPS21-0210
Grant Selvey           PPS21-0211
Raymond A. Sinclair    PPS21-0421
Laura Skinner          PPS21-0080
Thomas Skinner         PPS21-0081
Jeremy Small           PPS21-0215
Anthony Spada          PPS21-0083
Melissa Spencer        PPS21-0423
Jamie Stallo           PPS21-0217
Barbara J. Steil       PPS21-0425
Randy Stone            PPS21-0219
Sonja Stone            PPS21-0218
Steven A. Stosur       PPS21-0426
Robert T. Stover       PPS21-0021
Brittney Strozier      PPS21-0221
Kimberly Swanson       PPS21-0508
Ramona R. Talvacchio   PPS21-0428
Dolores Tedesco        PPS21-0222
Grant Thomas           PPS21-0431
Michelle Thomlin       PPS21-0432
Gabriel E. Tranum      PPS21-0433
Clinton Turpen         PPS21-0509
Paul Turpen            PPS21-0510
Christa Vanmeter       PPS21-0224
Harold Vantassel       PPS21-0225
Margarito Vasquey      PPS21-0435
Robert Vick, II        PPS21-0226
Brad Votaw             PPS21-0227
Joseph T. Wachowski    PPS21-0438
Ambiko Wallace         PPS21-0228
Vance Warren, Sr.      PPS21-0229
Stephen R. Waters      PPS21-0440
Barbara A. West        PPS21-0443
Derek L. Weston        PPS21-0444
Jane A. Weston         PPS21-0445
Pamela Wheetley        PPS21-0086
Jonathan Wilkerson     PPS21-0449
Gregory Willing        PPS21-0088
Mitchell A. Wirth      PPS21-0452
Connie Wilson          PPS21-0089


                                  6
     Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 28 of 65
                                                                                                   Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
 Adrienne D. Yates            PPS21-0455


        In support of his motion, Plaintiff states that the above-named individuals are on the

Court’s list of approved process servers and the information contained in their applications and

affidavits on file is current and still correct.

                                         Respectfully submitted,




                                         /s/ Lewis M. Galloway
                                         Lewis Galloway     Missouri Bar No. 52417
                                         1600 Genessee St Ste 918
                                         Kansas City, MO 64102
                                         Phone: (816) 442-7002
                                         Fax: (816) 326-0820
                                         lewis@lglawllc.com

                                         ATTORNEY FOR PLAINTIFF




                                     7
        Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 29 of 65
                                                                                                    Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
            ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER

        It is hereby ordered that Plaintiff’s Motion for Appointment of Private Process Server is

sustained and the above named individuals are hereby appointed to serve process in the above

captioned matter.



DATE:
                                                           Judge or Circuit Clerk




                                    8
       Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 30 of 65
                                                                                                   Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
                                                                            2116-CV01484

            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             AT KANSAS CITY

CRAIG BRADSHAW,                                    )
                                                   )
                    Plaintiff,                     )
                                                   )
v.                                                 )       Case No.
                                                   )       Division
CST INDUSTRIES, INC.,                              )
                                                   )
                    Defendant.                     )

                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 19th day of January, 2021, a copy of Plaintiff’s First

Interrogatories and First Requests for Production of Documents to Defendant CST Industries, Inc.

were served upon:

       Ben A. McMillen
       Husch Blackwell LLP
       4801 Main St Ste 1000
       Kansas City, MO 64112
       ben.mcmillen@huschblackwell.com

                                    Respectfully submitted,




                                    /s/ Lewis M. Galloway
                                    Lewis Galloway     Missouri Bar No. 52417
                                    1600 Genessee St Ste 918
                                    Kansas City, MO 64102
                                    Phone: (816) 442-7002
                                    Fax: (816) 326-0820
                                    lewis@lglawllc.com

                                    ATTORNEY FOR PLAINTIFF




       Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 31 of 65
                                                                                                    Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
                                                                             2116-CV01484

            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             AT KANSAS CITY

CRAIG BRADSHAW,                                     )
                                                    )
                  Plaintiff,                        )
                                                    )
v.                                                  )      Case No.
                                                    )      Division
CST INDUSTRIES, INC.,                               )
                                                    )
                  Defendant.                        )

           MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER

       COMES NOW Plaintiff Craig Bradshaw, by and through jos counsel of record, and,

pursuant to Missouri Supreme Court Rules 54.13 and 54.14, hereby moves for the approval and

appointment of HPS Process Service & Investigations, Inc. and their affiliates as private process

servers in the above-captioned matter.

 William Acree             PPS21-0488
 Michael Adamo             PPS21-0234
 Jan Adams                 PPS21-0092
 Roger Adams               PPS21-0093
 Kyle A. Adcock            PPS21-0489
 Alisha Allen              PPS21-0094
 Sandra Allen              PPS21-0095
 Cheryl Anderson           PPS21-0236
 Victor Aponte             PPS21-0096
 Teresa Bailly             PPS21-0097
 Raymond Bandy             PPS21-0098
 Joseph L. Baska           PPS21-0490
 Robert Bassler            PPS21-0242
 Keith Blanchard           PPS21-0248
 Carrington Bell           PPS21-0025
 George Bell               PPS21-0243
 Alexander R. Blea         PPS21-0249
 Dianna J. Blea            PPS21-0250
 Richard J. Blea           PPS21-0251
 Kathy Broom               PPS21-0256
 Douglas S. Brower         PPS21-0257
 Jeff Brown                PPS21-0030
 James Burke               PPS21-0105



       Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 32 of 65
                                                                        Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
Alese Burris           PPS21-0106
Randy Burrow           PPS21-0107
Gary Burt              PPS21-0031
Stephen C. Buskirk     PPS21-0259
Steve Butcher          PPS21-0260
Melvin Cahoon          PPS21-0492
Danny Callahan         PPS21-0109
Anna Canole            PPS21-0263
William Caputo         PPS21-0110
Charles Casey          PPS21-0111
George Castillo        PPS21-0112
Carolyn S. Champlin    PPS21-0264
Alicia Clements        PPS21-0494
John A. Clor           PPS21-0266
Kathleen Clor          PPS21-0267
Chad Compton           PPS21-0116
Kenneth Condrey        PPS21-0118
Sharon Condrey         PPS21-0119
Kathy Cook             PPS21-0121
Theodore Cordasco      PPS21-0269
George Covert          PPS21-0270
Michael Currie         PPS21-0273
Bryce E. Dearborn      PPS21-0274
Jennie Deaton          PPS21-0275
Robert DeLacy, Jr.     PPS21-0276
Robert DeLacy, III     PPS21-0277
Dominic Dellaporte     PPS21-0123
Ricardo Delpratt       PPS21-0124
Claudia A. Dohn        PPS21-0280
Dale Dorning           PPS21-0127
Cathrene Drake         PPS21-0128
Rebecca J. Dressler    PPS21-0282
Alexander C. Duaine    PPS21-0283
Daniel Eberle          PPS21-0129
Jessica L. Ellison     PPS21-0288
Abel Emiru             PPS21-0130
Donald C. Eskra, Jr.   PPS21-0289
Leticia Estrada        PPS21-0290
Robert D. Fairbanks    PPS21-0292
Brenna Faker           PPS21-0495
Michael Feehan         PPS21-0496
William F. Ferrell     PPS21-0034
Robert Finley          PPS21-0035
Mayra Flores           PPS21-0295
Robert Fluharty        PPS21-0298


                                  2
     Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 33 of 65
                                                                        Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
Ryan D. Fortune        PPS21-0299
James Frago            PPS21-0036
John Frago             PPS21-0037
Darin Freeman, Jr.     PPS21-0133
Kelsey Garrett         PPS21-0302
Charles Gay            PPS21-0135
Richard Gerber         PPS21-0303
Louis Gerrick          PPS21-0136
Kurie L. Ghersini      PPS21-0304
Terri Gilam            PPS21-0137
Paul Gizel             PPS21-0305
Adam Golden            PPS21-0306
Bradley Gordon         PPS21-0038
Tom Gorgone            PPS21-0139
Christina Gregory      PPS21-0141
Lynne Grimes           PPS21-0308
Paul Grimes            PPS21-0142
Charles Gunning        PPS21-0040
Leon Gustus            PPS21-0144
David W. Hahn          PPS21-0309
Eric W. Hahn           PPS21-0310
Stefanie A. Hahn       PPS21-0311
Darnell Hamilton       PPS21-0145
Kimberly Hamilton      PPS21-0313
Raymond A. Hamilton,   PPS21-0314
III
Sheila Hand            PPS21-0498
Timothy S. Hansen      PPS21-0316
Christy Hartline       PPS21-0146
James Harvey           PPS21-0147
Grace Hazell           PPS21-0321
Stephen Heitz          PPS21-0044
Teresa Y. Hendricks    PPS21-0323
Austen Hendrickson     PPS21-0324
Jonathan D. Hennings   PPS21-0149
Taylor Herren          PPS21-0150
Michael Hibler         PPS21-0151
James Hise             PPS21-0045
Gary F. Hodges         PPS21-0327
DeMarian Houston       PPS21-0330
Martin J. Hueckel      PPS21-0152
Anthony Iavarone       PPS21-0154
George Illidge         PPS21-0155
Bobby Inman            PPS21-0499
Frank James            PPS21-0156


                                  3
     Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 34 of 65
                                                                        Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
Matthew Jankowski        PPS21-0336
Betty A. Johnson         PPS21-0157
Mike Johnson             PPS21-0047
Randy Johnson            PPS21-0338
Tawanda Johnson          PPS21-0048
Rex D. Jones             PPS21-0339
Samuel L. Jones, Jr.     PPS21-0340
Kenneth J. Kearney       PPS21-0342
Leisa L. Ketron          PPS21-0009
Jeff Kimball             PPS21-0344
Brent Kirkhart           PPS21-0051
Janice Kirkhart          PPS21-0052
Tyler Kirkhart           PPS21-0053
Kenneth Klewicki         PPS21-0158
Wyman T. Kroft           PPS21-0159
Cody Kyser               PPS21-0161
Andrea M. Lambros        PPS21-0349
Joann Lane               PPS21-0163
Casey Lanford            PPS21-0350
James R. LaRiviere       PPS21-0164
Kristie S. Lewis         PPS21-0165
John Lichtenegger        PPS21-0354
Bryan Liebhart           PPS21-0166
Bert Lott                PPS21-0054
Ellen C. MacFarland      PPS21-0169
Robert Maliuuk           PPS21-0359
Winnonna Maliuuk         PPS21-0360
Deborah Martin           PPS21-0055
Michael Martin           PPS21-0056
Roger C. Martucci        PPS21-0365
Seon Mastain             PPS21-0172
Thomas Matthews          PPS21-0366
Kristin Mayo             PPS21-0501
Michael McCann           PPS21-0173
Michael McMahon          PPS21-0174
Michael Meador           PPS21-0058
Jerry Melber             PPS21-0176
Eric Mendenhall          PPS21-0369
Jenna Mendoza            PPS21-0177
Michael S. Miller        PPS21-0062
Matthew Millhollin       PPS21-0063
Christopher F. Miranda   PPS21-0372
Karina Miranda           PPS21-0373
Vivian Mitchell          PPS21-0180
Carla Monegain           PPS21-0377


                                  4
     Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 35 of 65
                                                                        Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
Carlos Moreno             PPS21-0181
Michael S. Morrison       PPS21-0378
Vadall Morrow             PPS21-0503
Zachary Mueller           PPS21-0379
Bruce Munro               PPS21-0504
Sharon K. Murphy          PPS21-0380
Kelly Murski              PPS21-0182
Paul Nardizzi             PPS21-0184
Wendy Neff                PPS21-0505
Jeremy Nicholas           PPS21-0065
Jeffrey Nichols           PPS21-0186
Michael Noble             PPS21-0066
Michael Nolan             PPS21-0188
Colter Norris             PPS21-0385
Dennis Norris             PPS21-0386
Kody Norris               PPS21-0387
Trinity Olson             PPS21-0189
Elizabeth Ostman          PPS21-0190
J.W. Padgett              PPS21-0389
Craig Palmer              PPS21-0390
Cynthia Paris             PPS21-0191
Phillip Penn              PPS21-0192
John Perez                PPS21-0392
George R. Perry           PPS21-0393
Nathaniel Petty           PPS21-0506
Anha Pham                 PPS21-0396
Thai Pham                 PPS21-0397
Vincent Piazza            PPS21-0194
Brian Pierce              PPS21-0195
Timothy Pinney            PPS21-0196
Joshua Pitts              PPS21-0197
Craig J. Podgurski, Jr.   PPS21-0399
Nancy A. Porter           PPS21-0401
Benjamin Purser           PPS21-0198
Richard J. Ramirez        PPS21-0199
Christopher Reed          PPS21-0200
Edward R. Reed            PPS21-0405
Betty Rice                PPS21-0201
Karen Rice                PPS21-0202
Terri Richards            PPS21-0203
Cheryl Richey             PPS21-0204
Debra Rios                PPS21-0409
David M. Roberts          PPS21-0016
Patricia J. Roberts       PPS21-0017
Adrienne M. Rodriguez     PPS21-0412


                                  5
     Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 36 of 65
                                                                        Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
Gabriel L. Rodriguez   PPS21-0413
Richard Ross           PPS21-0205
Edna Russell           PPS21-0078
Mark Russell, Jr.      PPS21-0206
Brenda Schiwitz        PPS21-0079
Nathaniel Scott        PPS21-0210
Grant Selvey           PPS21-0211
Raymond A. Sinclair    PPS21-0421
Laura Skinner          PPS21-0080
Thomas Skinner         PPS21-0081
Jeremy Small           PPS21-0215
Anthony Spada          PPS21-0083
Melissa Spencer        PPS21-0423
Jamie Stallo           PPS21-0217
Barbara J. Steil       PPS21-0425
Randy Stone            PPS21-0219
Sonja Stone            PPS21-0218
Steven A. Stosur       PPS21-0426
Robert T. Stover       PPS21-0021
Brittney Strozier      PPS21-0221
Kimberly Swanson       PPS21-0508
Ramona R. Talvacchio   PPS21-0428
Dolores Tedesco        PPS21-0222
Grant Thomas           PPS21-0431
Michelle Thomlin       PPS21-0432
Gabriel E. Tranum      PPS21-0433
Clinton Turpen         PPS21-0509
Paul Turpen            PPS21-0510
Christa Vanmeter       PPS21-0224
Harold Vantassel       PPS21-0225
Margarito Vasquey      PPS21-0435
Robert Vick, II        PPS21-0226
Brad Votaw             PPS21-0227
Joseph T. Wachowski    PPS21-0438
Ambiko Wallace         PPS21-0228
Vance Warren, Sr.      PPS21-0229
Stephen R. Waters      PPS21-0440
Barbara A. West        PPS21-0443
Derek L. Weston        PPS21-0444
Jane A. Weston         PPS21-0445
Pamela Wheetley        PPS21-0086
Jonathan Wilkerson     PPS21-0449
Gregory Willing        PPS21-0088
Mitchell A. Wirth      PPS21-0452
Connie Wilson          PPS21-0089


                                  6
     Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 37 of 65
                                                                                                   Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
 Adrienne D. Yates            PPS21-0455


        In support of his motion, Plaintiff states that the above-named individuals are on the

Court’s list of approved process servers and the information contained in their applications and

affidavits on file is current and still correct.

                                         Respectfully submitted,




                                         /s/ Lewis M. Galloway
                                         Lewis Galloway     Missouri Bar No. 52417
                                         1600 Genessee St Ste 918
                                         Kansas City, MO 64102
                                         Phone: (816) 442-7002
                                         Fax: (816) 326-0820
                                         lewis@lglawllc.com

                                         ATTORNEY FOR PLAINTIFF




                                     7
        Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 38 of 65
                                                                                                    Electronically Filed - Jackson - Kansas City - January 19, 2021 - 09:30 AM
            ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER

        It is hereby ordered that Plaintiff’s Motion for Appointment of Private Process Server is

sustained and the above named individuals are hereby appointed to serve process in the above

captioned matter.



DATE:           25-Jan-2021




                                    8
       Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 39 of 65
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI


 Judge or Division:                                                 Case Number: 2116-CV01484
 PATRICK WILLIAM CAMPBELL
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 CRAIG BRADSHAW                                                     LEWIS MICHAEL GALLOWAY
                                                                    LG LAW LLC
                                                                    1600 GENESSEE ST
                                                                    STE 918
                                                              vs.   KANSAS CITY, MO 64102
 Defendant/Respondent:                                              Court Address:
 CST INDUSTRIES, INC.                                               415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Employmnt Discrmntn 213.111                                                                                                       (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: CST INDUSTRIES, INC.
                                      Alias:
  903 E 104TH ST
  KANSAS CITY, MO 64131



         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    25-JAN-2021                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 21-SMCC-596 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                     Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21                                    Page 40 of 65
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




           Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 41 of 65
                                                                                                   6/2020
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

CRAIG BRADSHAW,                                         )
                                                        )
                    Plaintiff,                          )
                                                        )
v.                                                      )       Case No. 2116-CV01484
                                                        )       Division 10
CST INDUSTRIES, INC.,                                   )
                                                        )
                    Defendant.                          )

                PLAINTIFF’S FIRST INTERROGATORIES TO DEFENDANT
                               CST INDUSTRIES, INC.

        Pursuant to Rule 57.01, Plaintiff Craig Bradshaw propounds the following interrogatories

to Defendant CST Industries, Inc., to be answered separately and fully in writing, under oath,

within thirty (30) days from the date of service.

                                         INSTRUCTIONS

        1.      The interrogatories herein shall be deemed continuing interrogatories, and you are

to supplement your answers promptly, if and when you obtain relevant information in addition to,

or in any way inconsistent with your initial answers to the interrogatories.

        2.      If you object to, or otherwise decline to answer any portion of the interrogatories,

provide all information called for by that portion of the interrogatory to which you do not object

or which you do not decline to answer. If you object to any interrogatory on the ground that it is

too broad (i.e., that it calls for information which is relevant to the subject matter of the action and

information which is not), provide such information which is concededly relevant. If you object

to any interrogatory on the ground that to provide an answer would constitute an undue burden,

provide such requested information as can be supplied without undertaking an undue burden. For

that portion of any interrogatory to which you object or otherwise decline to answer, state the

reason for such objection or declination. If you object to any portion of any interrogatory on the


                                    1
       Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 42 of 65
ground that it seeks privileged information, identify all persons to whom such information was and

has been communicated, the general nature of such information, the nature of the privilege

asserted, and the dates of any communications of documents for which privilege is asserted.

       3.        If you can fully and completely respond to the interrogatories by producing

documents, then particularly identify those specific documents that provide the responses for

interrogatories and label each document so produced with the number and sub-part of the

interrogatory.

       4.        All information is to be divulged which is in your possession or control or can be

ascertained upon reasonable investigation of areas within your control. The knowledge of your

attorney is deemed to be your knowledge so that, apart from privileged matters, if your attorney

has knowledge of the information sought to be elicited herein, said knowledge must be

incorporated into these answers even if such information is unknown to you individually.

   5. “And” and “or” shall be construed disjunctively or conjunctively as necessary in order to

bring within the scope of the interrogatory all responses which might otherwise be construed to be

outside its scope.

                                            DEFINITIONS

       The term “document” as used in these interrogatories includes (but is not limited to) any

and all writings, papers, documents, computer memory/data/metadata and/or other materials,

whether handwritten, typewritten, printed, recorded, stored or produced by any mechanical,

electronic, magnetic, optical or other process, including any electronically stored data as an

“active” file or files (readily readable by one or more computer applications or forensic software);

any “deleted” but recoverable electronic files on said media; any electronic file fragments (files

that have been deleted and partially overwritten with new data) and slack (data fragments stored




                                    2
       Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 43 of 65
randomly from random access memory on a hard drive during the normal operation of a computer

or residual data left on the hard drive after new data has overwritten some but not all of previously

stored data); including but not limited to: memoranda, inter-office communications, e-mail or any

other communication of any other kind; summaries or records of telephone conversations,

summaries or records of personal conversations or interviews; bills, records, graphs, reports,

notebooks, plans, photographs; summaries of records of meetings or conferences including but not

limited to shareholder meetings, director meetings, and other corporate or partnership meetings;

summaries or reports of investigations, letters, transcripts, computer printouts, tape recordings; all

carbons or photocopies bearing any underlining, highlighting, additions, corrections or marginal

notations; films, photographs and other tangible things; and all other writings or materials in

Defendant’s possession or custody or control wherever located.

       The term “CST” as used in these interrogatories shall mean and include Defendant CST

Industries, Inc., including its agents, servants, employees, contractors, attorneys, heirs, successors,

assigns, or others acting on its behalf.

       The term “Defendant” as used in these interrogatories shall mean and include Defendant

CST Industries, Inc., including its agents, servants, employees, contractors, attorneys, heirs,

successors, assigns, or others acting on its behalf.

       The term “Plaintiff” as used in these interrogatories shall mean and include Plaintiff Craig

Bradshaw, including anyone acting on his behalf.

       The term “the Employment” as used in these interrogatories shall mean and include that

period of time during which Plaintiff was employed by Defendant.




                                    3
       Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 44 of 65
        The term “May 2020 employment termination program” as used in these interrogatories

shall mean the reduction in force undertaken by Defendant that included the termination of

Plaintiff’s employment.

        The term “the Petition” as used in these interrogatories shall mean the Petition filed by

Plaintiff in this lawsuit.

        The term “identify” when used in reference to an individual means to state the person’s

name, age, employer, last-known residence address and business address, occupation, and business

and residence telephone numbers and to state precisely what the person said and did concerning

the matters inquired by each interrogatory.

        The term “identify,” when used in reference to a document, means to state the type of

document or some other means of identifying it, its date, its author, its addressee, its present

location and the name and address of its custodian.

        The term “identify,” when used in reference to a communication, means to state whether it

was verbal, oral or written, identify the parties and witnesses to the communication, state the date

and place of the communication, and state the substance of the communication.




                                     4
        Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 45 of 65
                                  INTERROGATORIES


1. State the name, title, job duties, and residential address of the person(s) answering these
   interrogatories on behalf of Defendant. Please provide the same information for all other
   persons who assisted in answering these interrogatories, and identify the matters on which
   they provided assistance.
   ANSWER:




2. Identify all persons known to you or reported to you, your agents, attorneys, or others acting
   on your behalf, believed to possess knowledge regarding the events and/or the damages
   referenced in the Petition or in Plaintiff’s charge(s) of discrimination, to have been present
   at the time of any events alleged in the Petition or in Plaintiff’s charge(s) of discrimination,
   and/or believed to possess knowledge of any factual matters supporting your Affirmative
   Defenses.

   For each person listed, state their name, address, telephone numbers (including cellular
   telephone numbers), and current employer, and describe the general nature of any
   knowledge they are believed to possess.

   ANSWER:




                                5
   Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 46 of 65
3. Identify every statement you have (whether written, recorded, stenographic, or otherwise)
   from Plaintiff, within the meaning of Rule 56.01, concerning this action or its subject
   matter. For each statement identified, provide the following:

       A. Date the statement was made;
       B. Name and address of each person who you believe witnessed the statement and
          whether you believe they were an employee or agent of Defendant;
       C. The method by which the statement was taken:
       D. If written, recorded, or stenographic, whether it was signed and by whom; and,
       E. If written, recorded, or stenographic, the name and address of the present custodian
          of the statement.

   ANSWER:




4. Please state what, if anything, Plaintiff said to you or any other persons in your presence
   about the events mentioned in Plaintiff’s Petition or in Plaintiff’s charges of discrimination.

   ANSWER:




                                6
   Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 47 of 65
5. State whether Plaintiff satisfactorily performed Plaintiff’s job duties to Defendant’s
   satisfaction for all positions held with Defendant. If not, please itemize with specificity all
   facts and documents supporting your contention that Plaintiff’s job performance was
   inadequate or unsatisfactory and for each criticism of Plaintiff’s job performance identify
   by name, address, and phone number(s) all individuals believed to possess knowledge of
   any belief that Plaintiff’s job performance was inadequate or unsatisfactory for any reason.

   ANSWER:




6. State whether Defendant terminated Plaintiff. If yes, please:

       A. Identify the name, last known address, phone number, age, employer and job title
          of each and every person who in any way participated in the decision to terminate
          Plaintiff;
       B. Identify the reason(s) for the termination of Plaintiff’s employment;
       C. Identify the name and last known address of each person who was present when
          Plaintiff’s employment was terminated;
       D. Identify the name, last known address, phone number, age, employer and job title
          of each and every person who assumed any of Plaintiff’s previous job
          responsibilities after Plaintiff’s employment ended; and,
       E. Identify each and every document upon which you base your answer to this
          Interrogatory.


   ANSWER:




                                7
   Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 48 of 65
7. Describe with specificity the eligibility factors and business rationale considered by
   Defendant as part of its May 2020 employment termination program.

   ANSWER:




8. Describe with specificity Defendant’s analysis of its employees in advance of Defendant’s
   May 2020 employment termination program. Include details related to the location and
   dates of any meetings or group assessments and provide a description of any materials
   distributed at any such meetings or group assessments, if any.

   ANSWER:




9. Identify by name, age, and title each individual not selected for termination as part of
   Defendant’s August 2019 employment termination program.

   ANSWER:




                                8
   Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 49 of 65
10. Describe each and every investigation you or your agents conducted in relation to any of
    the following issues (please respond affirmatively or negatively to each sub-part below
    prior to providing additional, responsive information if it exists):

        A. Any report, complaint, suggestion, or contention that Defendant may have
           discriminated or retaliated against Plaintiff on any basis prior to Plaintiff filing a
           charge of discrimination; or,
        B. Any other circumstances supporting Plaintiff’s termination.

    For each investigation, identify the actual or approximate dates the investigation occurred,
    the general subject matter that was investigated, the individuals involved in conducting
    the investigation, the individuals interviewed or questioned during the investigation, the
    result or outcome of the investigation, including whether any employee or individual was
    disciplined, and if discipline was rendered, state the type of discipline each employee
    received and the person who decided upon each act of discipline, and describe all
    documents generated as a result of the investigation including but not limited to any
    handwritten notes, memoranda, and/or electronic memoranda or e-mails. If any aspect
    of the investigation was undertaken at the direction of counsel, please identify which
    attorney(s) were involved, the date(s) of their involvement, and the general scope of
    their involvement in directing any aspect of the investigation for purposes of
    assessing any claimed privilege.

   ANSWER:




11. Identify all lawsuits, charges of discrimination, or other administrative proceedings in
    which you (or any of your affiliated companies) have been named as a party, since January
    1, 2011, involving one or more allegations of age discrimination, disability discrimination,
    and/or retaliation involving a complaint of age or disability discrimination. Please provide
    a general description of the nature of each claim or action, the names of all parties,
    insurance companies, and attorneys involved, the date(s) on which the claim(s) were
    submitted, received, and/or resolved (if applicable), and the case number and tribunal
    where any charge or civil lawsuit was filed.


   ANSWER:




                                9
   Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 50 of 65
12. Has Defendant received any other complaints involving matters of age discrimination,
    disability discrimination, and/or retaliation involving a complaint of age or disability
    discrimination since January 1, 2011? If yes, please:

       A. States the name(s), address(es), and phone number(s) of any complaining
          employees;
       B. State the date(s) of each complaint or incident, and the manner in which you became
          aware of each complaint or incident;
       C. Identify all persons involved in each complaint or incident; and,
       D. Identify all documents, emails, or other records (electronic or otherwise) generated
          by you or your employees in relation to your investigation or handling of each
          complaint or incident.


   ANSWER:




13. Do you have any insurance agreements that will indemnify you, in whole, or in part, against
    any judgment Plaintiff may obtain in the instant action?

   ( ) Yes ( ) No If your answer is “Yes”, state:

       A. The name and address of the insured(s) and the company or companies issuing such
          insurance agreements;
       B. The policy number and the type(s) of insurance coverage afforded through each
          policy;
       C. The limits of employment practices and personal injury coverage on the dates of
          the events mentioned in Plaintiff’s Petition; and,
       D. Attach a copy of the Declaration Page or Certificate of Coverage of such policy of
          insurance to your answer to these Interrogatories.


       ANSWER:


                                10
   Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 51 of 65
14. As to each and every person whom you expect to call as an expert witness at trial, please
    state the following:

       A. Full name and address, including street, city, state and zip code;
       B. Occupation;
       C. Place of employment;
       D. All cases, including case number and jurisdiction, in which such expert has offered
          any opinion testimony, either in the form of a written report, affidavit, deposition
          or testimony at trial for the past 10 years;
       E. Qualifications to give an opinion, or if such is available on the expert’s curriculum
          vitae, such curriculum vitae may be attached to these interrogatory answers;
       F. The general nature of the subject matter on which the expert is expected to testify;
          and,
       G. The expert’s hourly deposition fee.


       ANSWER:




15. Identify the salary, including commissions or bonuses, which Plaintiff received during the
    period of his employment with Defendant, as well as all fringe benefit programs, including,
    but not limited to, health insurance, dental insurance, life insurance, retirement benefits,
    pension benefits, etc., which Plaintiff participated in, was eligible to participate in, and/or
    received during his employment with Defendant.


   ANSWER:




                                11
   Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 52 of 65
                       Respectfully submitted,




                       /s/ Lewis M. Galloway
                       Lewis Galloway     Missouri Bar No. 52417
                       1600 Genessee St Ste 918
                       Kansas City, MO 64102
                       Phone: (816) 442-7002
                       Fax: (816) 326-0820
                       lewis@lglawllc.com

                       ATTORNEY FOR PLAINTIFF




                             12
Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 53 of 65
                                       VERIFICATION

       I, ___________________, being duly sworn on his/her oath, states that he/she serves as

________________ for Defendant in this cause, that he/she has read the foregoing answers to

Plaintiff’s Interrogatories, and that the statements contained therein are true and accurate to the

best of his/her knowledge, unless otherwise stated.




                                                                       (Signature)

                                                      By:

                                                      Its:


       Subscribed and sworn to before me this ____ day of ______________, 2021.




                                                      Notary Public


My commission expires:




                                    13
       Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 54 of 65
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

CRAIG BRADSHAW,                                       )
                                                      )
                   Plaintiff,                         )
                                                      )
v.                                                    )          Case No. 2116-CV01484
                                                      )          Division 10
CST INDUSTRIES, INC.,                                 )
                                                      )
                   Defendant.                         )


PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS AND THINGS TO
                      DEFENDANT CST INDUSTRIES

       Pursuant to Rule 58.01, Plaintiff Craig Bradshaw hereby requests production and

inspection of the following documents and things from the above-referenced Defendant CST

Industries, Inc., within thirty (30) days from the date of service, at 1600 Genessee Street, Suite

918, Kansas City, Missouri 64102.

       If Defendant claims a privilege as to any of the documents requested, please provide a log

which lists and identifies each such document, by stating its date, author, addressee, all copy

recipients, subject matter, and the particular privilege claimed.

                                        INSTRUCTIONS

       1.      The requests herein shall be deemed continuing requests, and you are to supplement

your answers promptly, if and when you obtain relevant information in addition to, or in any way

inconsistent with your initial answers to the interrogatories.

       2.      If you object to, or otherwise decline to answer any portion of the requests, provide

all information called for by that portion of the request to which you do not object or which you

do not decline to answer. If you object to any request on the ground that it is too broad (i.e., that

it calls for information which is relevant to the subject matter of the action and information which



                                    1
       Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 55 of 65
is not), provide such information which is concededly relevant. If you object to any request on the

ground that to provide an answer would constitute an undue burden, provide such requested

information as can be supplied without undertaking an undue burden. For that portion of any

request to which you object or otherwise decline to answer, state the reason for such objection or

declination. If you object to any portion of any request on the ground that it seeks privileged

information, identify all persons to whom such information was and has been communicated, the

general nature of such information, the nature of the privilege asserted, and the dates of any

communications of documents for which privilege is asserted.

       3.      All information is to be divulged which is in your possession or control or can be

ascertained upon reasonable investigation of areas within your control. The knowledge of your

attorney is deemed to be your knowledge so that, apart from privileged matters, if your attorney

has knowledge of the information sought to be elicited herein, said knowledge must be

incorporated into these answers even if such information is unknown to you individually.

       4.      “And” and “or” shall be construed disjunctively or conjunctively as necessary in

order to bring within the scope of the request all documents which might otherwise be construed

to be outside its scope.

                                         DEFINITIONS

       The term “document” as used in these requests includes (but is not limited to) any and all

writings, papers, documents, computer memory/data/metadata and/or other materials, whether

handwritten, typewritten, printed, recorded, stored or produced by any mechanical, electronic,

magnetic, optical or other process, including any electronically stored data as an “active” file or

files (readily readable by one or more computer applications or forensic software); any “deleted”

but recoverable electronic files on said media; any electronic file fragments (files that have been

deleted and partially overwritten with new data) and slack (data fragments stored randomly from


                                    2
       Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 56 of 65
random access memory on a hard drive during the normal operation of a computer or residual data

left on the hard drive after new data has overwritten some but not all of previously stored data);

including but not limited to: memoranda, inter-office communications, e-mail or any other

communication of any other kind; summaries or records of telephone conversations, summaries or

records of personal conversations or interviews; bills, records, graphs, reports, notebooks, plans,

photographs; summaries of records of meetings or conferences including but not limited to

shareholder meetings, director meetings, and other corporate or partnership meetings; summaries

or reports of investigations, letters, transcripts, computer printouts, tape recordings; all carbons or

photocopies bearing any underlining, highlighting, additions, corrections or marginal notations;

films, photographs and other tangible things; and all other writings or materials in Defendant’s

possession or custody or control wherever located.

wherever located.

       The term “CST” as used in these interrogatories shall mean and include Defendant CST

Industries, Inc., including its agents, servants, employees, contractors, attorneys, heirs, successors,

assigns, or others acting on its behalf.

       The term “Defendant” as used in these interrogatories shall mean and include Defendant

CST Industries, Inc., including its agents, servants, employees, contractors, attorneys, heirs,

successors, assigns, or others acting on its behalf.

       The term “Plaintiff” as used in these interrogatories shall mean and include Plaintiff Craig

Bradshaw, including anyone acting on his behalf.

       The term “the Employment” as used in these requests shall mean and include that period

of time during which Plaintiff was employed by Defendant.




                                    3
       Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 57 of 65
        The term “the Petition” as used in these requests shall mean the Petition filed by Plaintiff

in this lawsuit.

                                              REQUESTS

       1.    All documents and tangible things that you have in your possession, custody, or
control and may use to support your claims or defenses unless the use would be solely for
impeachment.

        2.     All documents and things that assisted you in answering any of Plaintiff’s
Interrogatories or Requests for Production of Documents.

        3.         All documents identified in your answers to Plaintiff’s Interrogatories.

                                          Insurance Coverage

       4.      A certified copy of every insurance policy that may provide coverage to you in this
lawsuit as well as all applicable Declaration Pages or Certificates of Coverage.

        5.     All documents and correspondence received from any insurance company
communicating a denial of coverage, reservation of rights, or limitation of coverage, in relation to
the claims asserted against you in this case.

                                               Statements

        6.     A copy of all recitals or statements you have from Plaintiff concerning this action
or its subject matter, within the meaning of Rule 56.01, whether they be in writing, reduced to
writing, stenotype, recorded or otherwise.

       7.      A copy of all recitals or statements you have from Plaintiff related to the events or
damages referenced in the Petition or in your Affirmative Defenses, whether they be in writing,
reduced to writing, stenotype, recorded or otherwise.

        8.     A copy of all recitals or statements you have from any employees, managers,
independent contractors, or agents of Defendant, related to the events or damages referenced in
the Petition, whether they be in writing, reduced to writing, stenotype, recorded or otherwise.

        9.     All photographs, videotapes, or motion pictures of Plaintiff taken by you or anyone
acting on your behalf.

                                  Additional Lawsuit Subject Matter

        10.     All files, documents, reports, recitals, statements, communications, text messages,
interoffice/instant messaging communications, diaries, notes, journals, emails, reports and other
memoranda maintained by you, your employees, your contractors, or your agents that concern or



                                     4
        Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 58 of 65
reference the events or damages alleged in the Petition, any report or complaint that Defendant
discriminated or retaliated against Plaintiff on any basis prior to Plaintiff filing a charge of
discrimination, and/or any circumstances supporting Plaintiff’s termination.

       11.     All files, documents, emails, reports, recitals, statements, communications, text
messages, interoffice/instant messaging communications, diaries, notes, journals, reports and other
memoranda referencing any instance in which Plaintiff was disciplined, charged, written up,
suspended, re-assigned, demoted, punished, reprimanded, or terminated.

       12.     All documents referencing any complaints of negative conduct by Plaintiff.

       13.     Every document and communication (electronic or otherwise) supporting your
contention in this case that Plaintiff underperformed in any aspect of his job and/or should have
been terminated.

        14.      Every organizational chart utilized by Defendant, since January 1, 2019, to list or
describe Defendant’s executive management employees, Defendant’s supervisory employees, or
Defendant’s administrative employees working in the department(s) in which Plaintiff worked or
in Plaintiff’s chain of command.

      15.   All documents containing a description of Plaintiff’s job or duties during Plaintiff’s
employment with Defendant. This request includes but is not limited to documents mentioning
any changes implemented in Plaintiff’s job duties or responsibilities during Plaintiff’s
employment.

       16.     A complete copy of the entire personnel and/or employment file for Plaintiff.

      17.    All documents which relate to administration of Defendant’s May 2020
employment termination program.

       18.    Any and all documents which relate to the evaluation of the eligibility factors
considered by Defendant as part of its May 2020 employment termination program.

        19.    Any and all documents which relate to the evaluation of the eligibility factors for
Plaintiff and all other employees included in Defendant’s May 2020 employment termination
program.

       20.   A complete copy of the personnel and/or employment file(s) for each person
assuming one or more of Plaintiff’s previous job responsibilities after Plaintiff’s employment
ended.

                                       CST Investigations

       21.      A complete copy of all files, documents, diaries, notes, journals, emails, recitals,
statements, reports, communications, text messages, interoffice/instant messaging
communications, recordings, and other memoranda maintained by you, your employees, your
contractors, or your agents that concern, reference, or were otherwise generated in connection with


                                    5
       Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 59 of 65
your investigation into any report, complaint, suggestion, or contention that Defendant may have
discriminated or retaliated against Plaintiff on any basis prior to Plaintiff filing a charge of
discrimination.

        22.    The personal or daily calendars of any individuals who in any way participated in
reprimanding, suspending, demoting, terminating, disciplining, or otherwise electing to not rehire
Plaintiff between January 1, 2019 and July 1, 2020.

        23.       All emails, communications, text messages, and interoffice/instant messaging
communications discussing, attaching, or referencing any report, complaint, suggestion, or
contention that Defendant may have discriminated or retaliated against Plaintiff on any basis prior
to Plaintiff filing a charge of discrimination.

        24.     All handwritten notes, communications, text messages, interoffice/instant
messaging communications, memoranda, documents, files, and emails reflecting the nature of any
investigation involving Plaintiff (to the extent not already requested above).

                                    Other Communications

        25.    All emails, communications, text messages, and interoffice/instant messaging
communications that reference Plaintiff, and that were sent or received by the following
individuals (whether or not other recipients were also included) between January 1, 2020 2020 and
July 1, 2020: Eric Nead, Steve McRoberts, Jonathan Starmach, Judy Smith, any other individual(s)
that assumed Plaintiff's previous responsibilities post-termination, and any other individual(s)
involved in the decision to terminate Plaintiff.

       26.     All emails responsive to Schedule A hereto providing a specific search timeframe,
search terms, and email custodians, and that are additionally responsive to the other document
requests submitted by Plaintiff in this pleading.

       27.     All emails responsive to Schedule A hereto that reference or concern the events or
damages referenced in the Petition or in Plaintiff’s charge(s) of discrimination, or that otherwise
reference or concern any factual matters supporting your Affirmative Defenses.

                    Human Resources Training, Policies, and Procedures

       28.      A blank copy of each and every form utilized by you, in the ordinary course of
business, for the purpose of documenting any form of discipline administered to an employee since
January 1, 2015.

       29.   A copy of the table of contents, and index, to any human resources policy and
procedure manual utilized by you since January 1, 2015.

       30.    All documents and written materials reflecting any training session, course,
seminar, policies, procedures, or instructions you provided to your employees, managers,
independent contractors, or agents since January 1, 2015, regarding matters of age discrimination,



                                    6
       Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 60 of 65
disability discrimination, and/or retaliation involving a complaint of age or disability
discrimination.

                                Staffing and Reductions in Force

       31.      All audits, analyses, reports, studies, surveys, spreadsheets, evaluations, or
guidance generated by you (or any third party hired by you) since January 1, 2015, and that
reference or reflect any effort by you to assess the composition, structure, staffing, or operation of
the department in which Plaintiff previously worked or any of its constituent parts.

       32.     All communications, presentations, audits, analyses, reports, studies, surveys,
spreadsheets, evaluations, or guidance generated by you (or any third party hired by you), and that
reference or reflect any effort undertaken by you in relation to your decision(s) to terminate any
persons impacted by Defendant’s May 2020 employment termination program.

                     Other Employee Complaints, Charges, and Lawsuits

       33.    All documents, communications, text messages, interoffice/instant messaging
communications, files, and emails discussing, referencing, or reflecting any internal, employee
complaints about matters of age discrimination, disability discrimination, and/or retaliation
involving a complaint of age or disability discrimination (whether or not such complaints were
submitted anonymously) since January 1, 2015.

       34.     All documents, communications, text messages, interoffice/instant messaging
communications, files, and emails discussing, referencing, or reflecting any internal complaints
from subordinate employees of the following individuals about their alleged involvement in
discrimination on any prohibited basis and/or retaliation involving a complaint of discrimination
on any prohibited basis since January 1, 2015: Eric Nead, Steve McRoberts, Jonathan Starmach,
Judy Smith, and any other individual(s) involved in the decision to terminate Plaintiff.

         35.    All charges of discrimination filed against you (or any of your affiliated entities)
since January 1, 2015, with any state employment agencies or the Equal Employment Opportunity
Commission, and that reference matters of age discrimination, disability discrimination, and/or
retaliation involving a complaint of age or disability discrimination.

        36.     All charges of discrimination that reference any of the following individuals: Eric
Nead, Steve McRoberts, Jonathan Starmach, Judy Smith, and any other individual(s) involved in
the decision to terminate Plaintiff.

        37.     All petitions, complaints, and other initiating documents filed against you in
any court, tribunal, or investigative body since January 1, 2015, and that reference matters of age
discrimination, disability discrimination, and/or retaliation involving a complaint of age or
disability discrimination.




                                    7
       Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 61 of 65
                                       Expert Information

       38.     All documents pertaining to any expert that may testify on your behalf at trial. This
request includes but is not limited to the following:

       a.      All correspondence, all drafts and/or notes with respect to any report prepared,
               work performed, or opinion to be offered with respect to this litigation, all
               documents and things received by such expert or sent to any party to this litigation,
               and all documents and things reviewed and/or relied on in forming any opinion to
               be offered with respect to the above-referenced litigation. (This includes, but is not
               limited to, all computer files, electronic correspondence, and electronic drafts of
               reports.
       b.      Current Curriculum Vitae.
       c.      Any materials that were once a part of the expert’s file on this matter that have been
               removed for any reason.
       d.      All documents that such expert intends to utilize at the trial of this matter.
       e.      A list of all cases, including case number and jurisdiction, in which such expert has
               offered any opinion testimony, either in the form of a written report, affidavit,
               deposition or testimony at trial for the past 10 years.
       f.      Any photographs or videotape that any expert or his or her agents took regarding
               the allegations in your Petition.
       g.      Any documents which reflect the bills for any work performed in connection with
               this case, the fees for preparing such a report, the fees for any testimony offered in
               this case, the fees for any potential in court testimony, or any other payment for
               services rendered in this case.
       h.      Any reports prepared by the expert.

        39.    All documents relating to the factual observations, tests, supporting data,
calculations, photographs, opinions or conclusions of all persons who may testify on your behalf
as expert witnesses in this case. This request includes, but is not limited to, any communication
between you and any such witness, and the fee arrangements of any such expert witness.

       40.       All documents upon which you expect any person you intend to call as an expert
witness at trial to rely upon in forming his/her opinions.

        41.      All reports or records prepared by any non-retained expert witness who may be
called to testify at trial on behalf of Plaintiffs.

                                          Miscellaneous

       42.      All documents that may or will be used as an exhibit at trial or any evidentiary
hearing in this matter.

      43.     All documents supporting any of the allegations or claims asserted by you in your
Answer to the Petition or your Affirmative Defenses.




                                    8
       Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 62 of 65
                       Respectfully submitted,




                       /s/ Lewis M. Galloway
                       Lewis Galloway     Missouri Bar No. 52417
                       1600 Genessee St Ste 918
                       Kansas City, MO 64102
                       Phone: (816) 442-7002
                       Fax: (816) 326-0820
                       lewis@lglawllc.com

                       ATTORNEY FOR PLAINTIFF




                             9
Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 63 of 65
                                   SCHEDULE A

Search timeframe
   January 1, 2020 through January 1, 2021

Custodians
   1. Craig Bradshaw
   2. Eric Nead
   3. Steve McRoberts
   4. Jonathan Starmach
   5. Judy Smith
   6. Any other individual(s) that assumed Plaintiff's previous responsibilities post-
      termination
   7. Any other individual(s) involved in the decisions to terminate Plaintiff

Search Terms
   1. Craig (This term does not need to be searched in Plaintiff’s account)
   2. Bradshaw (This term does not need to be searched in Plaintiff’s account)
   3. Dr. Herbert Dempsey
   4. Pulmonary hypertension
   5. High risk
   6. Hypertension
   7. Disabilit!
   8. Consolidat!
   9. Separation
   10. Severance
   11. Sturdivan
   12. Reduction
   13. Force
   14. Employee productivity
   15. Employee knowledge
   16. Employee skill-set
   17. Layoff
   18. Complain!
   19. Discriminat!
   20. Retaliat!
   21. Investigat!
   22. Terminat!
   23. Fire
   24. Eliminat!




   Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 64 of 65
From: Lewis Galloway <lewis@lglawllc.com>
Sent: Monday, February 1, 2021 4:02 PM
To: McMillen, Ben <Ben.McMillen@huschblackwell.com>
Subject: Craig Bradshaw v. CST Industries, Inc. ‐ Case No. 2116‐CV01484

Ben,

See the attached. Though the Petition was filed on 1/19 and accepted on 1/25, please consider 2/1 to be the date of
service for the Petition and these initial written discovery requests. Call with questions.

Lewis.

LGLAW | lewis@lglawllc.com | 877.887.7608 Toll Free | 816.442.7002 Direct | lglawllc.com

This message originates from the law firm of LG Law LLC and may contain legally privileged and confidential information
intended solely for the use of the addressee. If you are not the intended recipient and have received this message in
error, please notify us at (816) 442‐7002 and please delete this message from your system. Any unauthorized reading,
distribution, copying, or other use of this message or its attachments is strictly prohibited.




                                                           1
               Case 4:21-cv-00125-WBG Document 1-2 Filed 02/26/21 Page 65 of 65
